                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00308-RJC-DSC

LATASHA ANDERSON,                        )
                                         )
      Plaintiff,                         )
                                         )
                   vs.                   )                  ORDER
                                         )
CAROLINA HEALTHCARE SYSTEM,              )
                                         )
      Defendant.                         )
________________________________________ )

      THIS MATTER comes before the Court sua sponte.               Plaintiff filed her

Complaint, (Doc. No. 1), on June 7, 2017, and summons was returned executed on

July 17, 2017, (Doc. No. 6). Defendant had until July 24, 2017, to file an Answer to

Plaintiff’s Complaint. The time has now expired.

      On August 29, 2018, the Court issued an order informing pro se Plaintiff that

it is her burden to move this case forward and directing Plaintiff that, should she

wish to continue to prosecute this claim, she should file a Motion for Entry of Default

pursuant to Rule 55(a) of the Federal Rules of Civil Procedure1 within fourteen (14)

days. (Doc. No. 7). The Court further warned Plaintiff that “FAILURE TO FILE

SUCH A MOTION WITHIN 14 DAYS WILL RESULT IN DISMISSAL OF ALL

CLAIMS AGAINST DEFENDANT.” (Id.). To date, Plaintiff has not filed a Motion




1 “When a party against whom a judgment for affirmative relief is sought has failed
to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the
clerk must enter the party's default.”
                                           1
for Entry of Default, and her time to do so has long passed.

      IT IS, THEREFORE, ORDERED that all claims against Defendant shall be

DISMISSED. The Clerk of Court is directed to close this case.



                                              Signed: February 5, 2019




                                          2
